Felton, Chief Judge,
concurring specially. I concur in the judgment. I do not concur in the statement in Division 1 of the opinion to the effect that the trial court did not err in denying the relief sought by the appellant by petition for a declaratory judgment because the sole issues presented were disputed questions of fact which do not come within the purview of the statute. Every question of fact to be decided relates to the coverage by insurance involved in the case. The cases cited to support the above statement in the opinion do not support the statement made. The Declaratory Judgment Act was passed for such cases as this, among others, where an insurance company can ascertain whether it should defend or not defend actions brought against its insured or insureds, depending on whether, even under disputed facts, coverage for the insured is provided by the policy. We are squarely faced with the necessity to decide whether the trial judge was authorized to find as he did. St. Paul Fire &c. Ins. Co. v. Johnson, 216 Ga. 437 (117 SE2d 459); Ditmyer v. American Liberty Ins. Co., 117 Ga. App. 512 (160 SE2d 844) and cit. at p. 516. I agree that the judge was authorized to find as he did and was required to do under the issues raised by the petition for a declaratory judgment, which findings controlled the issues on the counterclaim.